 

Exhibit 10.1

 

STOCK OPTION CANCELLATION AGREEMENT

 

This STOCK OPTION CANCELLATION Agreement (this “Agreement”) is made this 12th
day of May, 2017 (the “Effective Date”), between AntriaBio, Inc., a Delaware
corporation (the “Company”), and ______ (the “Optionee”).

 

WHEREAS, Optionee currently holds options (the “Options”) to purchase ______
shares of the common stock (the “Common Stock”) of the Company.

 

WHEREAS, the Options were granted to Optionee pursuant to that certain
AntriaBio, Inc. 2016 Non Qualified Stock Option Plan and Notice of Stock Option
Grant dated ________ (the “Option Agreement”).

 

WHEREAS, Optionee desires to cancel the Options and to terminate any right,
title or interest Optionee may have in or to the Options and any shares of
Common Stock issuable upon exercise of the Options, which cancellation and
termination shall be effective on the Effective Date.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Company and the Optionee hereby agree as follows:

 

1)Cancellation. Effective as of the Effective Date:

 

a)Optionee hereby waives, relinquishes and gives up any and all right, title or
interest that the Optionee may have in or to the Options or any Common Stock
issuable upon exercise of the Options; and

 

b)The Options are hereby terminated and cancelled and shall be of no further
force or effect.

 

2)No Expectations or Obligations. Optionee and the Company acknowledge and agree
that the cancellation and termination of the Options described herein shall be
without any expectation of Optionee to receive, and without imposing any
obligation on the Company to pay or grant, any cash, stock options or other
consideration presently or in the future in regard to the cancellation and
termination of such Options.

 

3)Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to the choice of law
principles thereof.

 

4)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

5)Amendment and Modification. This Agreement may be amended, modified and
supplemented only by a written document executed by the parties which
specifically states that it is an amendment, modification or supplement to this
Agreement.

 

 

 

 

6)Severability. If any provision of this Agreement shall be found invalid or
unenforceable in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable or shall be deemed excised from this Agreement as
such circumstances may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.

 

7)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same document.

 

8)Advice of Counsel and Tax Advisor. Optionee represents and warrants that
he/she has read this Agreement, has had adequate time to consider this
Agreement, and has had an opportunity to consult with an attorney and his
personal tax advisor prior to executing this Agreement. Optionee acknowledges
that he/she understands the meaning and effect of this Agreement and has
executed this Agreement knowingly, voluntarily and with the intent of being
bound by this Agreement.

 

9)Complete Agreement. This Agreement constitutes the entire agreement between
Optionee and the Company and is the complete, final and exclusive embodiment of
their agreement with regard to this subject matter. This Agreement is entered
into without reliance on any promise or representation other than those
expressly contained herein.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Company and Optionee have caused this Agreement to be
executed as of the date and year first above written.

 

  ANTRIABIO, INC.           By:       Name:       Title:               OPTIONEE
          By:       Name:    

 

 

